DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. 
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification uses the opposite designation for the “first and second gas nozzles” and “first and second modulated widths” as the claims.  Additionally, “fourth and fifth nozzles” and “third and fourth flows of oxidizer” are not described in the specification relative to the rear gas nozzles of claim 21.  Applicant is required to either amend the specification to have consistent usage with the claims or vice versa.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement OR with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the elected Species B of Figs. 4, 5, the following problems are raised.  First, the nature of the invention requires knowledge of what happens to the colliding flows, in order to have “a fourth convergent-divergent nozzle arranged at the downstream end of the detonation combustor and providing a third flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall, wherein the third flow of oxidizer defines a third fluid wall at least partially along the longitudinal direction the first distance from the centerline axis; and a fifth convergent-divergent nozzle arranged at the downstream end of the detonation combustor and arranged radially inward of the fourth convergent-divergent nozzle, the fifth convergent-divergent nozzle providing a fourth flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the third fluid wall, wherein the fourth flow of oxidizer defines a fourth fluid wall at least partially along the longitudinal direction the second distance from the centerline axis" as well as  “a first convergent-divergent nozzle arranged at the upstream end of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall wherein the first flow of oxidizer defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to the annular wall, the first distance defining a first modulated width of the detonation chamber, the first modulated width being less than the first width of the detonation chamber; a second convergent-divergent nozzle arranged at the upstream end of the detonation combustor and arranged radially inward of the first convergent-divergent nozzle, the second convergent-divergent nozzle providing a second flow of oxidizer therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the detonation chamber, the second modulated width being less than the first modulated width”
 One of ordinary skill in the art would not be able to determine how to simultaneously define the fluid walls 101 and 101A and 102, 102A in Fig. 4, which are set at the same first and second distance from the centerline when the fluid effects of the flow exiting the collision are unaccounted for and disturb the fluid wall(s) as well as the modulated widths.  Also, Applicant provides no direction as to how to account for this flow exiting the collision which would create a hindrance to 1) the creation and defining of the fluid wall [radially outside of the collision] as well as the first modulated width and second modulated width as these widths would be uncontrolled by the collisions and 2) its interference and hindrance to the rotating detonation [radially inside of the collision] and 3) its interference and hindrance to the formation of multiple fluid walls as first and second convergent-divergent nozzles are claimed.  Furthermore, there would be undue experimentation as to how to perform the invention due to these unaccounted for factors, since it does not appear possible for the fluid walls / modulated first and second widths to be maintained due to the disruption caused by the colliding flows.  Furthermore, the colliding flows are positioned located “fore” of the third and fourth fluid walls and accordingly would disrupt them as all flows have to eventual flow “downstream” to exit the combustor.  Accordingly, the claims are not enabled with regard to the elected Species of Figs 4, 5.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the elected Species B of Figs. 4, 5, the flow from the opposed first and third nozzles 112 and 112A as well as second and fourth convergent-divergent nozzles 111 and 111a are intended to create fluid walls 101, 101A, 102, 102A  in the context of rotating detonation occurring within.  However, from the big picture and continuity of the flow, applicant does not disclose what occurs to the flow after the fluid jets 101 and 101A collide as well as fluid walls / jets 102, 102A collide.  Based on the continuity of the flow, the flow MUST exit the collision point and applicant has not accounted for what occurs.  For instance, applicant’s disclosure neglects the effects of the stagnation surface formed by opposed jets from 101 and 101A contacting each other.  These stagnation flows results in a vertical outflow from the collision of the opposed jets.  See the included Fig. from the work of C.K Law, who is well known in combustion circles, where the collision of the jet of fuel nozzle with jet of oxidizer nozzle create the stagnation surface, in the form of an artificial fluid wall.  The collided fluid no longer travels horizontally but rather vertically.  Furthermore, the vertical jet heading up from the 102, 102A junction will collide with the real wall 105 and bounce backwards and thus interfere with the fluid wall 102, 102A.  Furthermore, the vertical jet heading down from the 102, 102A junction will interfere with the flow of fluid/oxidizer and render it difficult / if not impossible to all the required fluid walls and modulated widths.  Additionally, when using first and convergent-divergent nozzles, the end products of the impinging first and second fluid/oxidizer flows 102 will clearly interfere with each other and make it impossible for the fluid walls 101, 102 / modulated widths to be defined due to the disruption of the colliding flows.  Accordingly, as applicant has not accounted for the flows exiting the collision of the jets 101 that allegedly form a fluid wall, applicant has not demonstrated possession of the claimed invention.  

    PNG
    media_image1.png
    333
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    401
    media_image2.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 requires “A rotating detonation combustion (RDC) system, the RDC system comprising: a detonation combustor having an annular wall extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end of the detonation combustor to a downstream end of the detonation combustor, the annular wall defining a detonation chamber having a first width; a first convergent-divergent nozzle arranged at the upstream end of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall, wherein the first flow of oxidizer defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to the annular wall, the first distance defining a first modulated width of the detonation chamber, the first modulated width being less than the first width of the detonation chamber; a second convergent-divergent nozzle arranged at the upstream end of the detonation combustor and arranged radially inward of the first convergent-divergent nozzle, the second convergent-divergent nozzle providing a second flow of oxidizer therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the detonation chamber, the second modulated width being less than the first modulated width; and a fuel-oxidizer nozzle arranged at the upstream end of the detonation combustor and arranged radially inward of the second convergent-divergent nozzle, the fuel-oxidizer nozzle defining a third convergent-divergent nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber” 
In claim 1, “an annular wall extending in a longitudinal …the annular wall defining a detonation chamber having a first width” is indefinite because a single annular wall cannot define an annular combustion chamber nor its centerline.  Second, it is unclear whether applicant intends the “annular wall” cover multiple “annular walls”.  While the specification uses only “detonation wall” for 105, it is clear there are multiple detonation walls 105 in e.g. Figs. 6-9.  However, as the claim is currently set forth, it only requires a single wall.  Second the first width is indefinite, because there is no way to determine how the width is to be determined.  In the previous amendment, applicant regarded the “width” as corresponding to the width between multiple combustion chamber walls vs the disclosed width from the centerline.  As applicant does not specify in the claim how to determine the width, and moreover since even applicant has previously interpreted the width to be determined differently from that set forth in the specification, the claim language is unclear in terms of intended scope.  Moreover, “radially inward” is indefinite as a relative term without basis for comparison because applicant does not define in the claims how to determine which direction or location “radially inward” is to be determined. 
Additionally, in the objection to the specification, it is noted that applicant’s usage in the claims at times conflicts with the specification, accordingly, can render applicant’s intended scope unclear.  
Analogous issues for each of these issues exist for claim 21.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Kuhring (2,742,762) and in view of Joshi et al (2015/0167544) and any of O’Donnell (2,909,894), Gregory et al (2,934,895), and Mongia et al (4,532,762) and for claim 3 further in view of Stamm (3,995,422).  Kurosaka et al teach [see annotations] A rotating detonation combustion (RDC) system 10, the RDC system comprising: a detonation combustor 14 having an annular wall [see annotations] extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end of the detonation combustor to a downstream end of the detonation combustor, the annular wall defining a detonation chamber having a first width [undefined in claim]; and a fuel-oxidizer nozzle [see annotations] arranged at the upstream end of the detonation combustor and arranged radially inward of the wall, the fuel-oxidizer nozzle defining a third convergent-divergent nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber;    wherein the fuel-oxidizer nozzle is defined annularly about the centerline axis.       Kurosaka et al do not teach a first convergent-divergent nozzle arranged at the upstream end of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall, wherein the first flow of oxidizer defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to the annular wall, the first distance defining a first modulated width of the detonation chamber, the first modulated width being less than the first width of the detonation chamber; a second convergent-divergent nozzle arranged at the upstream end of the detonation combustor and arranged radially inward of the first convergent-divergent nozzle, the second convergent-divergent nozzle providing a second flow of oxidizer therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the detonation chamber, the second modulated width being less than the first modulated width;   nor  	the fuel-oxidizer nozzle … arranged radially inward of the second convergent-divergent nozzle, nor   wherein the first flow of oxidizer provided by the first convergent-divergent nozzle and the second flow of oxidizer provided by the second convergent-divergent nozzle define a flow of inert gas along the longitudinal direction;  wherein the first convergent- divergent nozzle and the second convergent-divergent.   nozzle are defined annularly around the centerline axis.

    PNG
    media_image3.png
    389
    390
    media_image3.png
    Greyscale

Kuhring teaches a first convergent-divergent nozzle [outermost 4] arranged at the upstream end of the combustor and providing a first flow of oxidizer therethrough into the combustion chamber at least partially along the longitudinal direction adjacent to the annular wall 6 [annular combustor/wall arrangement taught by col. 1, lines 30+], wherein the first flow of oxidizer defines a first fluid wall [dashed lines in Fig. 1] at least partially along the longitudinal direction a first distance from the centerline axis and adjacent [note that adjacent does not require directly adjacent – alternately, the adjacent aspect can be taught by Mongia et al, e.g. flow 70] to the annular wall, the first distance defining a first modulated width of the combustion chamber, the first modulated width being less than the first width of the combustion chamber [defined by the annular wall 6]; a second convergent-divergent nozzle [4 inside of the outermost 4] arranged at the upstream end of the combustion combustor and arranged radially inward of the first convergent-divergent nozzle, the second convergent-divergent nozzle providing a second flow of oxidizer therethrough into the combustion combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the combustion chamber, the second modulated width being less than the first modulated width;     	the fuel nozzle 7… arranged radially inward of the second convergent-divergent nozzle [inner 4],  wherein the first flow of oxidizer provided by the first convergent-divergent nozzle and the second flow of oxidizer provided by the second convergent-divergent nozzle define a flow of inert gas [air] along the longitudinal direction;  wherein the first convergent- divergent nozzle and the second convergent-divergent.   nozzle are defined annularly around the centerline axis [note the annular array of holes 4 may each be considered an aggregate first and second convergent- divergent nozzle]. Kuhring teaches the first and second convergent-divergent nozzles 4 also allows for reducing the accumulation of carbon in the area of the convergent-divergent nozzles and improving combustion efficiency, i.e. in the upstream wall of the combustion chamber [see col. 2, lines 35-43].  Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging nozzles shape serves to arrest / prevent the rotating combustion wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].  It would have been obvious to one of ordinary skill in the art to employ the first and second converging-diverging nozzles forming the first and second fluid walls disposed between the fuel-oxidizer nozzle and the annular wall [inner or outer] the first flow being adjacent the annular wall, as taught by Kuhring, in order to reduce the accumulation of carbon in the area of the convergent-divergent nozzles and improve combustion efficiency and/or take advantage of the arresting of the detonation wave from propagating upstream through the converging-diverging convergent-divergent nozzles as taught by Joshi et al.  It is noted that modification of Kurosaka would require the first converging-diverging nozzle /flow of gas / first fluid wall be adjacent to the annular inner or outer wall of Kurosaka, as the existing fuel gas nozzle occupies a proportionally large area.  Alternately, it would have been obvious to make the first nozzle adjacent to the annular wall, as taught by Mongia, as a typical location for air entering the combustor.   As for wherein the first flow of oxidizer through the first nozzle and the second flow of oxidizer through the second nozzle forming first and second modulated widths, it is noted that O’Donnell teach wherein the first flow of oxidizer 25 and the second flow of oxidizer 25’ are selectively controlled & modulated based on an operating condition system.  Gregory et al teach wherein the first flow of oxidizer through the first nozzle 50 and the second flow of oxidizer through the second nozzle 52 are selectively controlled & modulated [valves 66, 64 selectively control the flow based on an operating condition [see Fig. 6-7].  Mongia et al [Figs. 3, 3B] teach wherein the first flow of oxidizer through the first nozzle 70 [adjacent to outer wall] and the second flow of oxidizer through the second nozzle 20 are selectively controlled [valve 96, 98] & modulated based on an operating condition of the combustion system so as to modulate the first and second widths of the combustion chamber.  It would have been obvious to one of ordinary skill in the art to make the rotating detonation combustion system of the modified Kurosaka/Kuhring combination, modulate the first flow of gas through the first nozzle and the second flow of gas through the second nozzle, as taught by any of O’Donnell, Gregory et al and Mongia et al, where selection / modulation of the first and second flows will inherently modulate the first and second width of the combustion chamber.   As applied above, Kuhring teaches wherein the first nozzle and the second nozzle [note the annular array of holes 4 may each be considered an aggregate first and second nozzle] are defined annularly around the one of the annular outer wall or the annular inner wall.  Alternately, Stamm teaches making cooling openings 38 / oxidizer nozzles as a plurality of openings vs a single annular opening / oxidizer nozzle [see col. 5, lines 39-44] as equivalent configurations used in the art.  It would have been obvious to one of ordinary skill in the art to define the oxidizer nozzles annularly around one of the annular outer wall or the annular inner wall, as taught by Stamm, as being an equivalent configuration used in the art.
Claim(s) 1-4, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Kurosaka et al (2017/0146244) in view of Kuhring (2,742,762) and in view of Joshi et al (2015/0167544) and any of O’Donnell (2,909,894), Gregory et al (2,934,895), and Mongia et al (4,532,762) and for claim 3 further in view of Stamm (3,995,422).  Morrison et al [see annotations] teach A rotating detonation combustion (RDC) system, the RDC system comprising: a detonation combustor having an annular wall 20 extending in a longitudinal direction relative to a centerline axis [bisecting 16] of the detonation combustor from an upstream end 16 of the detonation combustor to a downstream end of the detonation combustor, the annular wall 20 defining a detonation chamber having a first width; a first nozzle [outermost 23] arranged at the upstream end 16 of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall, wherein the first flow of oxidizer defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to the annular wall, the first distance defining a first modulated width of the detonation chamber, the first modulated width being less than the first width of the detonation chamber; a second nozzle 23 arranged at the upstream end 16 of the detonation combustor and arranged radially inward of the first nozzle, the second nozzle providing a second flow of oxidizer therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis [note the first, second, third, and fourth fluid walls are created when the fuel of Morrison is not injected],  wherein the first flow of oxidizer provided by the first nozzle and the second flow of oxidizer provided by the second nozzle define a flow of inert gas [oxidizer] along the longitudinal direction;  wherein the first nozzle and the second nozzle are defined annularly around the centerline axis.   (21) A rotating detonation combustion (RDC) system, the RDC system comprising: a detonation combustor having an annular wall 20 extending in a longitudinal direction relative to a centerline axis [bisecting 16] of the detonation combustor from an upstream end 16 of the detonation combustor to a downstream end of the detonation combustor, the annular wall 20 defining a detonation chamber having a first width; a first nozzle [outermost 23] arranged at the upstream end of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall wherein the first flow of oxidizer defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to the annular wall, the first distance defining a first modulated width of the detonation chamber, the first modulated width being less than the first width of the detonation chamber; a second nozzle [inner 23] arranged at the upstream end 16 of the detonation combustor and arranged radially inward of the first nozzle, the second nozzle providing a second flow of oxidizer therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the detonation chamber, the second modulated width being less than the first modulated width;  a fourth nozzle [outermost 23 on 18] arranged at the downstream end 18 of the detonation combustor and providing a third flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall, wherein the third flow of oxidizer defines a third fluid wall at least partially along the longitudinal direction the first distance from the centerline axis; and a fifth nozzle [inner 23] on 18 arranged at the downstream end 18 of the detonation combustor and arranged radially inward of the fourth nozzle, the fifth nozzle providing a fourth flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the third fluid wall, wherein the fourth flow of oxidizer defines a fourth fluid wall at least partially along the longitudinal direction the second distance from the centerline axis [note the first, second, third, and fourth fluid walls are created when the fuel of Morrison is not injected];   wherein the first nozzle and the second nozzle provide the first flow of oxidizer and the second flow of oxidizer at least partially along a first direction, and wherein the fourth nozzle and the fifth nozzle provide the third flow of oxidizer and the fourth flow of oxidizer at least partially along a second direction opposite the first direction.  
 	Morrison do not teach wherein the first nozzle and the second nozzle, fourth nozzle and fifth nozzle providing a respective first, second, third, fourth and fifth flow of oxidizer are converging-diverging.  Kuhring teaches a first convergent-divergent nozzle [outermost 4] arranged at the upstream end of the detonation combustor and providing a first flow of oxidizer therethrough into the detonation chamber at least partially along the longitudinal direction adjacent to the annular wall 6 [annular combustor/wall arrangement taught by col. 1, lines 30+], wherein the first flow of oxidizer defines a first fluid wall [dashed lines in Fig. 1]  at least partially along the longitudinal direction a first distance from the centerline axis and adjacent [note that adjacent does not require directly adjacent – alternately, the adjacent aspect can be taught by Mongia et al, e.g. flow 70] to the annular wall, the first distance defining a first modulated width of the combustion chamber, the first modulated width being less than the first width of the combustion chamber [defined by the annular wall 6]; a second convergent-divergent nozzle [4 inside of the outermost 4] arranged at the upstream end of the combustion combustor and arranged radially inward of the first convergent-divergent nozzle, the second convergent-divergent nozzle providing a second flow of oxidizer therethrough into the combustion combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of oxidizer defines a second fluid wall at least partially along the longitudinal direction a second distance from the centerline axis, the second distance defining a second modulated width of the combustion chamber, the second modulated width being less than the first modulated width;     	the fuel nozzle 7… arranged radially inward of the second convergent-divergent nozzle [inner 4],  wherein the first flow of oxidizer provided by the first convergent-divergent nozzle and the second flow of oxidizer provided by the second convergent-divergent nozzle define a flow of inert gas [air] along the longitudinal direction;  wherein the first convergent- divergent nozzle and the second convergent-divergent.   nozzle are defined annularly around the centerline axis [note the annular array of holes 4 may each be considered an aggregate first and second convergent- divergent nozzle]. Kuhring teaches the first and second convergent-divergent nozzles 4 also allows for reducing the accumulation of carbon in the area of the convergent-divergent nozzles and improving combustion efficiency, i.e. in the upstream wall of the combustion chamber [see col. 2, lines 35-43] as well as the superiority to the cylindrical nozzle 4 configuration  of Fig. 2.  Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging nozzles shape serves to arrest / prevent the rotating detonation wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].  It would have been obvious to one of ordinary skill in the art to employ first, second, third and fourth converging-diverging nozzles forming the first, second, third and fourth fluid walls with first and second modulated widths, as taught by Kuhring, for each of the cylindrical oxidizer nozzles of Morrison, such that the first flow being adjacent the annular wall, in order to reduce the accumulation of carbon in the area of the convergent-divergent nozzles and improve combustion efficiency and/or take advantage of the arresting of the detonation wave from propagating upstream through the converging-diverging convergent-divergent nozzles as taught by Joshi et al.  Morrison et al do not teach a fuel-oxidizer nozzle arranged at the upstream end of the detonation combustor and arranged radially inward of the second nozzle, the fuel-oxidizer nozzle defining a third nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber.  Kurosaka et al teach a fuel-oxidizer nozzle [see annotations, Fig. 10A] arranged at the upstream end of the detonation combustor and arranged radially inward of the wall, the fuel-oxidizer nozzle defining a third convergent-divergent nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber, where the fuel-oxidizer nozzle is centrally arranged at the upstream end of the detonation combustor along the combustor centerline and which is conventionally used in the rotating detonation art to mix the fuel and oxidizer prior to detonation/combustion.  It would have been obvious to one of ordinary skill in the art to replace the fuel system of Morrison et al, with the fuel-oxidizer nozzle of Kurosaka et al, in order to enhance the mixing of the fuel and oxidizer prior to entering the detonation chamber.  The modification would leave the existing oxidizer ports 23 of Morrison in place, in order to facilitate cooling of the combustor walls and provide the claimed fluid walls therein for protecting the combustor walls.   As for wherein the first flow of oxidizer through the first nozzle and the second flow of oxidizer through the second nozzle [as well as fourth oxidizer and fourth nozzle and fifth oxidizer from the fifth nozzle] forming first and second modulated widths, it is noted that O’Donnell teach wherein the first flow of oxidizer 25 and the second flow of oxidizer 25’ are selectively controlled & modulated based on an operating condition system.  Gregory et al teach wherein the first flow of oxidizer through the first nozzle 50 and the second flow of oxidizer through the second nozzle 52 are selectively controlled & modulated [valves 66, 64 selectively control the flow based on an operating condition [see Fig. 6-7].  Mongia et al [Figs. 3, 3B] teach wherein the first flow of oxidizer through the first nozzle 70 [adjacent to outer wall] and the second flow of oxidizer through the second nozzle 20 are selectively controlled [valve 96, 98] & modulated based on an operating condition of the combustion system so as to modulate the first and second widths of the combustion chamber.  It would have been obvious to one of ordinary skill in the art to make the rotating detonation combustion system of the modified Morrison/Kurosaka/Kuhring combination, modulate the first flow of gas through the first nozzle and the second flow of gas through the second nozzle, as taught by any of O’Donnell, Gregory et al and Mongia et al, where selection / modulation of the first and second flows will inherently modulate the first and second width of the combustion chamber.   As applied above, Kuhring teaches wherein the first nozzle and the second nozzle [note the annular array of holes 4 may each be considered an aggregate first and second nozzle] are defined annularly around the one of the annular outer wall or the annular inner wall.  Alternately, Stamm teaches making cooling openings 38 / oxidizer nozzles as a plurality of openings vs a single annular opening / oxidizer nozzle [see col. 5, lines 39-44] as equivalent configurations used in the art.  It would have been obvious to one of ordinary skill in the art to define the oxidizer nozzles annularly around one of the annular outer wall or the annular inner wall, as taught by Stamm, as being an equivalent configuration used in the art. 

    PNG
    media_image4.png
    440
    635
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    419
    522
    media_image5.png
    Greyscale

 Response to Arguments
 Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument concerning CK Law’s example is that it is without any boundaries extending between the source of each respective flow.  This is irrelevant to what CK Law was applied to teach, which is solely what happens to colliding flows.  Applicant appears to regard CK Law as a prior art rejection whereas CK Law was applied for inherency / extrinsic evidence of what happens to colliding flows.  Applicant argues that the pressure difference between the incoming flows would be sufficient to maintain the fluid walls.  In rebuttal, there is no such teaching in applicant’s disclosure and regardless of the pressure difference, the colliding flows would disrupt the fluid walls.  Applicant’s allegations provide no evidence as to operability / functionality without undue experimentation nor possession of the alleged pressure differences that would allegedly cause the fluid walls of Figs. 4, 5 to be maintained.  
Applicant’s arguments concerning Kurosaka et al combination are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Among other things, Applicant’s arguments concerning Stamm and the cooling film not being a fluid wall are erroneous.  By definition, a film of air is a fluid wall.  Furthermore, Kuhring illustrate fluid walls with the flow arrows as does Mongia [Fig. 3B]. 
   Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 16, 2022